Citation Nr: 1118712	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, including bronchitis and residuals of pneumonia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pleural pericarditis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for organic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves and likely had a period of active duty for training (ACDUTRA) from February 27, 1986, to April 15, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On March 16, 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


REMAND

In February 1993, the RO denied the appellant's claims for service connection for bronchitis, sinusitis, syncope, and pleural pericarditis (organic heart disease).  The RO reasoned that although the appellant had been treated for sinusitis and bronchitis during basic training, those conditions existed prior to service and the evidence failed to show that they had been aggravated during service.  The RO also found that the appellant's pleural pericarditis was acute and transitory and that there was no evidence of a chronic organic heart disease having developed.  The appellant appealed that denial to the Board and, after two remands for further development, in December 1997, the Board denied service connection for chronic bronchitis, chronic sinusitis, residuals of pneumonia, residuals of pleural pericarditis, and organic heart disease.  The Board found that the bronchitis and pleural pericarditis noted in service had resolved prior to discharge and stated that although pneumonia had been suspected, that diagnosis was not confirmed or carried forward.  The Board also found that the appellant's service treatment records (STRs) failed to show any evidence of organic heart disease in service.  Additionally, the Board determined that the evidence failed to show that the appellant had chronic bronchitis, episodes of pneumonia, or residuals of pleural pericarditis after service, or that he then had any disability of such origin.  The appellant did not appeal that decision, and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  

Thereafter, the appellant sought to reopen his previously denied service connection claims.  The RO sent to him two letters informing him of the necessity of submitting new and material evidence.  The appellant submitted no evidence in response to those letters and in September 2000, the RO found that new and material evidence had not been submitted to reopen the appellant's service connection claims.  The appellant did not appeal that decision and it too became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2000).

In September 2008, the appellant again sought to reopen his previously denied claims for service connection for residuals of pneumonia, residuals of pleural pericarditis, and organic heart disease.  As a result of the finality of the September 2000 RO decision, however, those claims may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that by a November 2009 statement of the case (SOC) the RO "reopened" the appellant's previously denied claim for service connection for a lung disability and denied it on the merits.  Nevertheless, the Board must also consider the question of whether new and material evidence has been received with regard to all claims on appeal because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Here, the Board finds that before it can reach the question of whether new and material evidence has been received to reopen the appellant's claims for service connection, last finally denied in September 2000, the matters must be remanded for further development.  

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  

In April 1986, the appellant filed a claim for VA disability compensation, seeking service connection for bronchitis, sinusitis, syncope, and pleural pericarditis (organic heart disease).  The RO sought to verify the appellant's service dates and obtain his STRs via a written request to the U.S. Army Reserve Personnel Command (USARPC) in May 1986.  The USARPC responded that the appellant was assigned to a U.S. Army Reserve Unit and indicated that the inquiry should be forwarded his unit of assignment.  Thereafter, the RO wrote to the appellant and requested that he contact his U.S. Army Reserve unit for copies of his STRs.  (The claims folder contains what appears to be the appellant's complete STRs from his February 1986 to April 1986 period of service.)  

The Board notes that although the appellant's service from February 27, 1986, to April 15, 1986, has previously been treated as a period of active duty by both the RO and the Board (see March 2009 RO decision referring to the appellant as a "veteran of the Peacetime" who had "served in the Army from February 27, 1986[,] to April 15, 1986"), it is not clear that his service from February 27, 1986, to April 15, 1986, encompassing his basic military training, was active duty.  In that regard, the Board notes that the appellant's DD Form 214 listed his service as being with the Army Reserves.  His September 1985 medical examination report listed the purpose of that examination as being enlistment in the Army Reserves.  Similarly, the Entrance Physical Standards Board (EPSB) report indicated that that appellant was a member of the Army Reserves.  However, a March 31, 1986, Physical Profile Board report listed that appellant's component as "RA" (regular Army).  While the appellant may very well have been a member of the reserves on extended active duty (EAD) this is likewise not clear from the record.

In light of this evidence, the Board finds that the matters must be remanded to clarify the appellant's service dates, branch of service, and all periods of any active duty, ACDUTRA, or inactive duty training.  This is so because, as stated above, VA disability compensation is payable only to veterans.  A reservist who served only on ACDUTRA may attain veteran status, but only if it is shown that during a period of ACDUTRA he/she was "disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see McManaway, supra.  As such, the issue of eligibility for service connection may turn on the nature of the appellant's service and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  

Also on remand, the appellant must be notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between military service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the VCAA-notice letters provided to the appellant did not specifically inform him of the information and evidence necessary to substantiate a claim based on Reserve duty service.  Accordingly, on remand, the appellant should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his claims, which notice includes specific information on the element of veteran status based on Reserve duty service, provided of course that the appellant's period of service was not active duty.  

Further, regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

In connection with the appellant's petition to reopen, filed in September 2008, the RO sent to him letters in October and December 2008 informing him that because his service connection claims had previously been denied, he must submit new and material evidence.  Those letters, however, stated that his service connection claims had been previously denied in February 1993.  Although the RO denied his claims in February 1993, the appellant appealed those denials to the Board, which issued a final decision in December 1997.  Thereafter, in September 2000, the RO determined that new and material evidence had not been submitted to reopen the appellant's previously denied service connection claims.  That decision also became final when the appellant did not appeal.  The VCAA notice letter to be issued on remand should, therefore, that take into account those prior final denials.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection based on ACDUTRA and inactive duty training.  The letter should specifically notify him of the evidence that would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of his claims in December 1997 and September 2000.  

The appellant should be asked to provide any pertinent information with regard to his service.  If the appellant believes that he had service during a period of time other than February 27, 1986, to April 15, 1986, that would qualify as active duty, or the appellant has definitive evidence showing that his service was EAD, the appellant should provide that information to the AOJ.  

The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  The AOJ must confirm the appellant's military service and verify his dates of service.  The AOJ should determine whether any service was active duty, ACDUTRA, or inactive duty training, and provide the dates for each period of service.  As part of that process, the AOJ should attempt to obtain the appellant's service personnel records.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal, taking into consideration whether the appellant has achieved "veteran" status.  If the AOJ determines that the appellant is not a "veteran," the AOJ should set forth the reasons for that determination.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

